Citation Nr: 1213053	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  05-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the aid and attendance of another or at the rate for housebound status.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1953 to June 1955.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in November 2007 and in September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's claim for SMP was initially denied by a rating decision issued in 2004.  During the pendency of his appeal, the interpretation of criteria for SMP based on housebound status has changed, making it easier for a veteran over 65 to qualify for SMP based on housebound status.  At the time of the initial denial of the claim, entitlement to SMP based on the need for aid and attendance required a showing that the claimant required aid and attendance or was nearly blind, and entitlement to SMP based on housebound status required a showing of a permanent disability rated 100 percent disabling and additional disability or disabilities independently ratable at 60 percent, or disabilities causing the claimant to be "permanently housebound."  

For a veteran who is 65 or older, there is no longer a requirement that there be a disability which can be rated totally disabling (100 percent).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).  A veteran who is 65 or older and meets the basic requirements for SMP (meets income limits and served 90 days of wartime service) need only show that there are medical disorders which may be evaluated as 60 percent disabling or show that medical conditions cause the veteran to be "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  The veteran may now establish that he is "permanently housebound" by showing inability to leave the home to earn a living.  Previously, this criterion had been interpreted to require the veteran to show that he was essentially unable to leave the house at all.  Hartness, 20 Vet. App. at 222.  As noted above, if the Veteran meets the income limitations, the changes in the requirements for SMP should make it substantially easier for the Veteran to show that he is entitled to the benefit.  

Unfortunately, the Veteran's only notice of the substantial changes in the SMP criteria was in the Board's 2010 Remand.  The current criteria were set forth in that Remand, but without explanation.  The Veteran's actions appear inconsistent with understanding of the changes in the interpretation of the provisions which govern his claim.  For example, although the Veteran stated he could not appear for VA examination, the record suggests the Veteran likely receives regular treatment for his disabling conditions, but he has not attempted to identify this evidence as a substitute for VA examination.  A further effort should be made to ensure that the Veteran has been afforded notice that he can understand about the changed criteria which now govern his claim, as he is not represented, has severely impaired vision, and is nearly 80 years old.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Advise the Veteran of the current criteria which govern his claim for SMP, including updated information about the income limit and the definition of "permanently housebound." Advise the Veteran of the types of evidence he may submit to substantiate the claim, including alternative evidence such as lay statements or medical statements from his treating providers addressing the criteria.

2.  Ask the Veteran to identify any non-VA providers and/or facility where he receives medical treatment, including treatment for his heart, his eyes, his diabetes, or any other disorder, or has received treatment since November 2008, the date of the most recent medical records associated with the claims files.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Obtain any available VA treatment and/or hospitalization records from 2008 to the present, and associate the available records with the claims files or virtual file.  

4.  Then, if the Veteran has been unable to submit or identify evidence which meets the criteria, the Veteran should be scheduled for a VA examination to determine whether the nature and resulting limitations of his disabilities satisfy the criteria for SMP, either based on the need for aid and attendance or as permanently housebound.  The claims folder should be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examiner should provide explicit responses to the following: 

	(a) whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; 
	(b) whether the Veteran is a patient in a nursing home because of mental or physical incapacity; 
	(c) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether he is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature, and, if so, why; 
	(d) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living, and, if so, why; and 
	(e) whether the Veteran is restricted to his home or the immediate vicinity thereof; that is, whether the Veteran is unable to leave his home to earn a living. 
	(f) the Veteran's workload capacity expressed in terms of METs as measured by exercise testing should be provided, unless exercise testing cannot or should not be done for medical reasons.  In that circumstance, the examiner must provide the reason as to why such an objective measurement cannot or should not be obtained, as well as an estimation of the level of activity expressed in METs supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness or syncope.  The examiner must also report the Veteran's left ventricular ejection fraction, if known, and also determine whether the Veteran has chronic congestive heart failure or has had more than one episode of acute congestive heart failure in the past year. 

The examiner should clearly outline the rationale for any opinion expressed. 

If the examiner is unable to provide any of the requested opinion(s) without resorting to speculation, it should be so stated.  A rationale for why a resort to speculation would be required should be provided. 

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

6. When the development requested has been completed to the extent possible, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

